Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 20, 2020

                                      No. 04-19-00542-CV

                                       Vinod S. IDNANI,
                                           Appellant

                                                v.

                                      Mansha V. IDNANI,
                                           Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2016-CVG-001721-C3
                             Honorable Ron Carr, Judge Presiding


                                         ORDER
        After we granted two motions for extension of time to file Appellant’s brief, the brief was
due on February 28, 2020. See TEX. R. APP. P. 38.6(a). On March 9, 2020, after no brief or
further motion for extension of time was filed, we ordered Appellant to show cause in writing by
March 19, 2020, why this appeal should not be dismissed for want of prosecution. See TEX. R.
APP. P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—
San Antonio 1998, no pet.).
         On March 19, 2020, Appellant filed the brief and a third motion for an extension of time
to file the brief.
       Appellant’s third motion for extension of time to file the brief is GRANTED.
Appellant’s brief is deemed timely filed.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court